PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Perez, Pedro, P.
Application No. 12/035,987
Filed: 22 Feb 2008
For VITAMIN C PREPARATION

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed October 19, 2021, to revive the above-identified application.  

The petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

The above-identified application became abandoned for failure to submit an Appeal Brief within two-months of the filing of a Notice of Appeal on September 6, 2012 by registered practitioner Jay P. Lessler (hereinafter referred to as “former counsel.)”  No extensions of time pursuant to 37 C.F.R. §1.136(a) were received.  Accordingly, the above-identified application became abandoned on November 7, 2012.  A Notice of Abandonment was mailed to former counsel on June 20, 2013 along with an interview summary which indicates he confirmed to the Examiner that this application was abandoned.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

On October 19, 2021, a RCE and the associated fee, amendments to the specification and remarks, the petition fee, the proper statement of unintentional delay, and an explanation of the delay were received.  A corrected/updated ADS was also received which attempts to change the designated applicant to Innlabs, LLC, however it cannot be entered since it has not been properly marked (it attempts to remove material from Office records that is not part of Office records: pursuant to the updated filing receipt mailed on April 28, 2008, the applicant is the sole inventor, not Innovation Labs, Inc.)

As such, requirement one and two of 37 C.F.R. § 1.137(a) have been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  The fourth requirement of 37 C.F.R. § 1.137(a) has not been satisfied.  A discussion follows.

The petition does not satisfy 37 C.F.R. § 1.137(b)(4). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.137(a) was filed more than two years after the date of abandonment of this application.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 C.F.R. § 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the foreign priority claim in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

This application was filed on February 22, 2008, with an ADS that lists the sole inventor as Pedro P. Perez.  

Petitioner appears to represent a company named One Innovation Labs, LLC. which he describes as the applicant, which does not match Office records.

Petitioner explains that the sole inventor Mr. Perez filed this application on February 22, 2008,2 and then on April 18, 2008 he assigned his rights to the same to Innovation Labs, Inc.3  Neither Mr. Perez nor the employees of Innovation Labs, Inc. were aware that a final rejection had been issued in this application, that former counsel had filed a notice of appeal, that this application had gone abandoned, or that a notice of abandonment had been issued.4  Petitioner states Mr. Perez’s ex-wife intercepted these communications5 and provided “unauthorized instructions to InnLabs’ attorney (former counsel) regarding the prosecution of this particular Application.”6

On renewed petition, Petitioner will need to identify the precise instructions Mr. Perez’s ex-wife provided to former counsel regarding this application.  

USPTO records show that on September 7, 2012, the fee that was associated with the filing of a notice of appeal ($310) was charged to Deposit Account number 02-02555 along with a three-month extension of time to make the filing timely ($635), as instructed on the notice of appeal.  It is not clear if former counsel invoiced either Mr. Perez or Innovation Labs, Inc. for these two fees, and it does not appear that either is in a position to answer this question since “the laboratory, offices, production facilities, and warehouses” of the latter were destroyed by fire in late December of 2018.7  The undersigned has not located any mention in the petition of any efforts that might have been undertaken to contact former counsel.  On renewed petition, former counsel must reveal whether he invoiced either Mr. Perez or Innovation Labs, Inc. for the fees associated with the notice of appeal and extension of time fees, and whether he was reimbursed for the same.

Similarly, Petitioner has stated that the “precise nature” of the aforementioned interview that took place between the Examiner and former counsel where the latter confirmed the abandonment of this application is unknown.  However, it is possible that former counsel might still be in possession of records concerning this interview, or perhaps recalls this conversation (if Mr. Perez and the employees of Innovation Labs, Inc. are able to recall not being aware of the relevant events during prosecution that led to the abandonment of this application, perhaps former counsel is also able to recall the relevant events of 2012 and 2013).  On renewed petition, former counsel must reveal whether has any information that would be relevant to the interview with the Examiner.

Petitioner explains that despite the fact that Mr. Perez was responsible for overseeing Innovation Labs, Inc.’s patent portfolio,8 the failure of learn of any progress regarding this application never came to either his or Innovation Labs, Inc.’s attention.9  Petitioner has not revealed what sort of docketing system he had in place for keeping track of Innovation Labs, Inc.’s “various patent applications” and “numerous other patent filings.”10  This must be addressed on renewed petition, and it must be explained how this docketing system failed to alert Mr. Perez or Innovation Labs, Inc. that something was amiss with this application.

In April of 2021, an “independent due diligence review … of all IP assets” was undertaken in preparation of transferring all IP Assets from Innovation Labs, Inc. to One Innovation Labs, LLC, and the abandonment of this application was discovered.11  More than half a year was permitted to pass before the filing of this petition.  Petitioner explains this time was spent being contacting by One Innovation Labs, LLC, researching the facts, reviewing the 25-page final Office action, and drafting both a response and this petition.  Petitioner must explain with specificity why these steps took more than half a year to complete and provide a timeline of the same.  

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C 
§ 704.

Statements from Jay P. Lessler and Mr. Perez are not required: it would be sufficient for Petitioner to expressly state that he has spoken with these two and confirmed the facts of which he lacks firsthand knowledge.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,12 hand-delivery,13 or facsimile.14  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.15
If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.16  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Statement of Facts Concerning the Unintentional Delay submitted concurrently with this petition, paragraph 1.
        3 Id. at 3.
        4 Id. at 6-9.
        5 Id. at 15 and 17.
        6 Id. at 17.
        7 Id. at 11.
        8 Id. at 4.
        9 Id. at 10.
        10 Id. 
        11 Id. at 12.
        12 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        13 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        14 (571) 273-8300: please note this is a central facsimile number.  
        15 https://www.uspto.gov/patents/apply
        16 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.